The opinion of the court was delivered by
Valentine, J.:
C. W. Noyes commenced an action before a justice of the peace against A. H. Miller upon a promissory note, and in such action, and by proceedings in attachment and garnishment, attached Miller’s wages earned by him as a school-teacher. Miller moved the court to vacate and discharge the garnishment proceedings, but the justice overruled the motion, and Miller then attempted to move such proceedings to the district court on petition in error. The district court held that it did not have jurisdiction to review the same, and affirmed the rulings of the justice of the peace. *154Miller then brought the case to the supreme court on petition in error, and the supreme court held that the district court did not have jurisdiction in such a case, and reversed the judgment of the district court affirming the ruling of the justice of the peace, and remanded the case to the district court with the order that the case should be dismissed from that court. (Miller v. Noyes, 34 Kas. 13.) When the case was returned from the supreme court to the district court, the district court dismissed Miller’s proceedings in error, but rendered judgment for costs against Noyes, and Noyes brings the case again to this court.
We think that the district court erred. The district court should have dismissed the proceedings in error in that court at the cost of Miller, and not at the cost of Noyes.
The judgment of the district court will be reversed, and the cause remanded with the order that judgment be rendered in that court in accordance with the views herein expressed.
All the J ustices concurring.